PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Chen, et al.
Application No. 16/188,301
Filed: 13 Nov 2018
For: System and Method of AI Powered Combined Video Production

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed April 4, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of April 10, 2020, which set a shortened statutory period for reply of three months.  No extension of time under 37 CFR 1.136(a) were filed.  Accordingly, the application became abandoned on July 13, 2020.  A Notice of Abandonment was mailed on October 19, 2020. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The present petition lacks items (1) and (3).  With regards to item (1), no reply to the final Office Action has been received.  The proposed reply required for consideration of a petition under 37 CFR 1.137(a) must be an amendment that places the application in condition for allowance, a Notice of Appeal and appeal fee, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b) (or a Continued Prosecution Application under 37 CFR 1.53(d), if the application is a design application).

With regards to item (3), the instant petition by Zuoliang Chen does not contain a proper handwritten or S-signature (an S-signature includes any signature made by electronic or mechanical means, inserted between forward slash marks.  See 37 CFR 1.4(d)).  

In this regard, petitioner’s attention is directed to 37 CFR 1.33(b), which states.


Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:

(1)    A patent practitioner of record;

(2)    A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or

(3)    The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.


An unsigned amendment (or other paper) or one not properly signed by a person having authority to prosecute the application is not entered.  

Since the petition was not properly signed by Inventor Zuoliang Chen, the petition is considered to not contain a proper statement of unintentional delay.  For that reason, the petition cannot be granted at this time.

In sum, petitioner must submit a renewed petition signed by all the applicants, a patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34, or a patent practitioner of record.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions
By internet:		EFS-Web1 
Any questions concerning this decision may be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).